--------------------------------------------------------------------------------

Exhibit 10.5



REXAHN PHARMACEUTICALS, INC.
 
[•], 2020
 
Rexahn Pharmaceuticals, Inc.
[        ][        ]

Telephone:
[        ]

Facsimile:
[        ]

Attention:
[          ]

E-mail:
[          ]




 
Re:
Rexahn Pharmaceuticals, Inc. - Lock-Up Agreement

 
Dear Sirs:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
June 17, 2020 by and among Ocuphire Pharma, Inc. (“Ocuphire”), Rexahn
Pharmaceuticals, Inc. to be renamed Ocuphire Pharma, Inc. (“Rexahn”) and the
investors party thereto (the “Buyers”), with respect to the issuance of (i)
shares of Ocuphire’s common stock, [●] par value  per share (the “Ocuphire
Common Stock”), and (ii) two series of warrants (the “Warrants”), which Warrants
will be exercisable to purchase shares of Rexahn’s common stock, par value
$0.0001 per share (the “Rexahn Common Stock,” and together with the Ocuphire
Common Stock, the “Common Stock”).  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Securities Purchase Agreement.
 
In order to induce the Buyers to enter into the Securities Purchase Agreement,
the undersigned agrees that, commencing on the date hereof and ending on the
date that is ninety (90) calendar days after the earliest of (x) such time as
all of the Registrable Securities may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), (y) the one (1) year anniversary of the Closing Date, and (z) the
date that the Initial Registration Statement (as defined in the Registration
Rights Agreement) has been declared effective by the Securities and Exchange
Commission; provided that, this clause (z) shall only apply if there are no
Cutback Shares (as defined in the Registration Rights Agreement) arising from
the Initial Registration Statement, the undersigned will not, and will cause all
affiliates (as defined in Rule 144 promulgated under the 1933 Act) of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned not to, (A) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any shares
of Common Stock or Common Stock Equivalents, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities and Exchange Act of 1934, as
amended, and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to any shares of Common Stock or Common
Stock Equivalents owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively, the “Undersigned’s Shares”), or (B) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Undersigned’s Shares, whether any such
transaction described in clause (A) or (B) above is to be settled by delivery of
shares of Common Stock or other securities, in cash or otherwise, (C) make any
demand for or exercise any right or cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any shares
of Common Stock or Common Stock Equivalents or (D) publicly disclose the
intention to do any of the foregoing.
 

--------------------------------------------------------------------------------

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Undersigned’s Shares or with respect to any security that includes, relates
to, or derives any significant part of its value from the Undersigned’s Shares.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.
 
For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin. 
The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with Rexahn’s transfer agent (the
“Transfer Agent”) and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.
 
In order to enforce this covenant, Rexahn shall impose irrevocable stop-transfer
instructions preventing the Transfer Agent from effecting any actions in
violation of this Lock-Up Agreement.
 
The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Securities Purchase Agreement and that Rexahn
shall be entitled to specific performance of the undersigned’s obligations
hereunder. The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Securities Purchase Agreement.
 
2

--------------------------------------------------------------------------------

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.
 
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
 
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal laws
of the State of New York will control the interpretation and construction of
this Lock-Up Agreement, even if under such jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.
 
[Remainder of page intentionally left blank]
 
3

--------------------------------------------------------------------------------

 
Very truly yours,
 
   
Exact Name of Stockholder
   
   
Authorized Signature
   
   
Title
 



Agreed to and Acknowledged:


REXAHN PHARMACEUTICALS, INC.



By:
 

   
Name:
   
Title:
 



OCUPHIRE PHARMA, INC.
        By:
   
Name:
   
Title:
 





4

--------------------------------------------------------------------------------